Citation Nr: 0609505	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc syndrome (IVDS), postoperative, currently evaluated as 
20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied claims for increased 
ratings for a service-connected deviated nasal septum and 
postoperative IVDS.

In November 2004, the Board denied the claim for an increased 
rating for a deviated nasal septum.  The Board also remanded 
the claim for an increased rating for IVDS with instructions 
that the RO schedule the veteran for a VA compensation 
examination.  Therefore, the only issue on appeal is 
entitlement to an increased evaluation for IVDS.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified at a hearing held before a Veterans Law 
Judge in February 2003.  In a March 2006 letter, the veteran 
was notified that the Veterans Law Judge who conducted his 
hearing was no longer employed by the Board.  The veteran was 
then given the option of having a new hearing before a 
Veterans Law Judge who would be assigned to decide his case 
or having his case decided based on the current hearing 
transcript.  38 C.F.R. § 20.707 (2005).  The veteran elected 
to have a new hearing before a Veterans Law Judge sitting at 
the RO.  

Accordingly, this case is hereby remanded to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO as soon as practicable.  Once the 
veteran has been afforded the requested 
hearing, or in the event that he 
withdraws his hearing request or fails to 
appear, the case should be returned to 
the Board for appellate consideration. 

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.
 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


